         Case 1:16-cv-09517-LAK Document 380 Filed 09/13/21 Page 1 of 6

                       BROOK & ASSOCIATES, PLLC
                                       NEW YORK | N E W J E R S E Y

BRIAN C. BROOK                                                                  100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                             FLOOR 8
                                                                                NEW YORK, NY 10007
                                                                                TEL: (212) 256‐1957


                                                         September 13, 2021

By Email

The Honorable Lewis A. Kaplan
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Response to Defense Objections to Glenn Liebman Testimony

Dear Judge Kaplan,

On behalf of Plaintiffs, I write in response to Defendants’ letter submitted late this afternoon in
which they objected to certain aspects of Glenn Liebman’s expert testimony. By raising this
issue now, Defendants have opened the door for this Court to consider an important point of law
that could significantly simplify the trial and avoid the waste of time on legally irrelevant issues.

The New York Court of Appeals Has Held that Courts Should Consider the Current
Valuation of Assets Taken from a Trust When Crafting a Remedy

Defendants’ primary objection is to Liebman’s opinions that seek to approximate the current
value of Eber-CT (and, by extension, its parent, Eber Metro). Defendants’ objection should be
overruled because New York law requires that the appropriate remedy for breach of trust is to
restore the beneficiaries to the position they would have been in but for the breach of trust,
including taking into account any appreciation in value of misappropriated assets.

The New York Court of Appeals’ seminal decision on breach-of-trust remedies, In re Estate of
Rothko, 43 N.Y.2d 305, directly contradicts Defendants’ efforts to focus the evidence on a single
moment in time. Specifically, Rothko holds that when there is trustee self-dealing in breach of
the duty of loyalty, a plaintiff is entitled to seek appreciation damages if the misappropriated
assets have increased in value since the date of the transfer. In fact, in Rothko, the plaintiffs were
entitled to appreciation damages even though the assets in question had previously been sold for
significantly less than the value at the time of trial:

       Here, the executors, though authorized to sell, did not merely err in the amount
       they accepted but sold to one with whom Reis and Stamos had a self-interest. To
       make the injured party whole, in both instances the quantum of damages should
       be the same. In other words, since the paintings cannot be returned, the estate is


                                       WWW.BROOK‐LAW.COM
           Case 1:16-cv-09517-LAK Document 380 Filed 09/13/21 Page 2 of 6

September 13, 2021                                                                     BROOK & ASSOCIATES
Page 2

         therefore entitled to their value at the time of the decree, i.e., appreciation
         damages. These are not punitive damages in a true sense, rather they are damages
         intended to make the estate whole. Of course, as to [the trustees and the
         companies through which they sold trust assets] these damages might be
         considered by some to be exemplary in a sense, in that they serve as a warning to
         others, but their true character is ascertained when viewed in the light of
         overriding policy considerations and in the realization that the sale and
         consignment were not merely sales below value but inherently wrongful
         transfers which should allow the owner to be made whole.
Id. at 322 (internal citations omitted) (emphasis added).1 See also Matter of Garrasi, 943
N.Y.S.2d 791, 791, 2011 N.Y. Misc. LEXIS 5530, *32, 2011 NY Slip Op 52096(U) (Surrogate's
Court, Schenectady Cty 2011) (citing Rothko and collecting other authorities) (“Based on the
above finding that the Petitioners' actions constituted a breach of trust that violated their duties as
the fiduciaries of the Trust at issue, the Court finds that it is appropriate to impose damages
against the Petitioners in order to make the trust whole.”). This law is not unique to New York,
as the Restatement, Third, of Trusts § 205(b) (1992) provides that a "trustee who commits a
breach of trust is chargeable with the amount required to restore the values of the trust estate and
trust distributions to what they would have been if the trust had been properly administered."

Thus, if Plaintiffs were seeking damages, Rothko and its progeny would make Liebman’s
opinion of the value near the time of trial indisputably relevant—even, arguably, more relevant
than the valuation at the time of the transfer.2 There is no conceivable reason why the fact that
Plaintiffs want equitable relief in the form of a reconveyance and constructive trust would make
an assessment of current value any less relevant. Indeed, the present value of Eber-CT and Eber
Metro are critical data for determining the necessary scope of a constructive trust and ensuring
that, as the no-further-inquiry rule demands, the Plaintiffs, as beneficiaries of the Eber Trust, are
truly returned to the position they whould have been in but for Lester Eber’s malfeasance.

Defendants offer zero legal support for their contention that an unjust-enrichment inquiry is
limited to a single moment in time when a wrongful act occurred without considering how things
panned out. In fact, their own argument contradicts that assertion— Defendants concede that, in
an unjust-enrichment inquiry, this Court should examine not just whether Lester was enriched,
but also “the extent to which Lester Eber was unjustly enriched.” Def. Letter 1 (emphasis added)3
1
  The Rothko Court reached this conclusion even though the self-dealing was not so egregious as to warrant
application of the no-further-inquiry rule.
2
  Plaintiffs would have considered seeking damages if there were any realistic hope of collecting even a fraction of
the difference between the current value of Eber-CT and the amount of supposed debt that Lester relinquished to
obtain it. The only realistic path to bring this family drama to a close is to restore ownership and permit the majority
owners to try to sell the company and divide the proceeds according to their respective property interests and any
other equitable decrees by this Court necessary to make Plaintiffs whole.
3
  Defendants’ fly-by-night assertion that Plaintiffs must establish unjust enrichment by “clear and convincing”
evidence even after establishing a violation of the no-further-inquiry rule—or any breach of an express trust for that
matter—is unsupported by any case law and wrong. Plaintiffs are not asserting an independent claim for a
constructive trust, which arises when property is taken and equity demands treating it as if it was held in trust. Here,
it is undisputed that there was a de jure trust, and for the most part it is undisputed as to which assets were part of
the trust. One could argue it is a misnomer to call the preferred remedy “a constructive trust” for breach of an
express trust, but it makes some sense when, at the time of the decree, the asset has been removed from the trust.
           Case 1:16-cv-09517-LAK Document 380 Filed 09/13/21 Page 3 of 6

September 13, 2021                                                                     BROOK & ASSOCIATES
Page 3


Because the goal of any remedy for a breach of the duty of loyalty by a trustee is to restore the
plaintiffs to the position they would have been in but for the breach, this Court must consider the
current value of Eber-CT and Eber Metro in order to determine and craft the appropriate relief.

Alternatively, the Court Should Proceed Now to Correct Magistrate Judge Parker’s Clear
Error in Ordering a “Further Inquiry” Regarding Unjust Enrichment Notwithstanding
Holding that the “No Further Inquiry” Rule Applies

The Court can nip this issue in the bud, and need not concern itself with the relevance of
Liebman’s testimony, if it instead rules that a reconveyance and a constructive trust are
appropriate, irrespective of whether Lester Eber was unjustly enriched, under the no-further-
inquiry rule. Indeed, that is the correct course as a matter of New York law and judicial economy
alike.

Judge Parker correctly held that “Lester committed a breach of [t]rust and the transfer of Eber-
CT to Alexbay [i.e. the Metro Transfer] is void under the no further inquiry rule.”
Reconsideration Op. 18. New York case law is clear that when a trustee engages in a transaction
that violates the no-further-inquiry rule, the beneficiaries “are entitled to imposition of a
constructive trust and subsequent reconveyance”:

         The remedy of a constructive trust is peculiarly suited to circumstances in which a
         fiduciary has been guilty of self-dealing. “A constructive trust is then the remedial
         device through which preference of self is made subordinate to loyalty to others”

Matter of Birnbaum v. Birnbaum, 117 A.D.2d 409, 420 (4th Dept. 1986) (quoting Meinhard v.
Salmon, 249 NY 458, 467 (1928) (Cardozo, C.J.); citing Bogert, Trusts § 87 (5th ed 1973))
(emphasis added).

Despite ruling that the transfer was “void” and recognizing that some form equitable relief was
appropriate, Judge Parker declined to say that the “void” transaction should be unwound. Judge
Parker clearly erred when she instead stated that “the self-dealing party must have been unjustly
enriched for a constructive trust to be the appropriate remedy,” Reconsideration Op. 20.

Just the opposite, New York law is crystal clear: “Where self-dealing is found, the fairness or
unfairness of the transaction is immaterial and not considered by the court. Thus, where a
fiduciary has transferred estate or trust property to himself, the court will not consider the
fairness or unfairness of the transaction nor consider whether or not full consideration was paid.”
In re Parisi, 34 Misc. 3d 1204(A), 946 N.Y.S.2d 68 (Sur. Ct. Queens County 2011), aff’d as
modified, 975 N.Y.S.2d 459. See also In re Parisi, 975 N.Y.S.2d 459, 462 (App. Div. 2d Dep’t
2013) (“Under that per se rule, the court is generally required, upon challenge by a beneficiary,
to set aside a transfer of property, held in trust by a fiduciary, to the fiduciary himself or an entity
in which he or she has an interest.”).4
4
  The only exception to this “per se rule” is if the trustee has resold the property to a bona fide purchaser. Birnbaum,
117 A.D. 2d at 420. Otherwise, “the beneficiaries can insist upon a reconveyance of the property.” Id. Notably, even
if Rothko had applied the no-further-inquiry rule to less egregious self-dealing, the paintings had already been sold.
           Case 1:16-cv-09517-LAK Document 380 Filed 09/13/21 Page 4 of 6

September 13, 2021                                                                   BROOK & ASSOCIATES
Page 4


Judge Parker’s contrary conclusion relied on a single case, In re First Cent. Fin. Corp., 377 F.3d
209, 212 (2d Cir. 2004), which had nothing to do with self-dealing of any kind, let alone breach
of the no-further-inquiry rule. Notably, Defendants never argued that a constructive trust could
not be imposed without showing unjust enrichment, as nothing in the case law even suggested
that possibility. This was an issue that Judge Parker raised sua sponte for the first time in her
reconsideration opinion.5
Prior to her reconsideration, Judge Parker acknowledged the consequences of the rule:

         As explained by the Second Circuit: “Under the higher standard of undivided
         loyalty, the law ‘stops the inquiry when the relation is disclosed, and sets aside the
         transaction or refuses to enforce it, at the instance of the party whom the fiduciary
         undertook to represent, without undertaking to deal with the question of abstract
         justice in the particular case.’”
Summary Judgment Op. 50 (quoting Renz v. Beeman, 589 F.2d 735, 744 (2d Cir. 1978) (quoting
Wendt v. Fischer, 243 N.Y. 439, 444 (1926); and Munson v. Syracuse, Geneva & Corning R.R.,
103 N.Y. 58, 74 (1886))) (emphasis added). See also Summary Judgment Op. 51 (“Upon finding
that the no further inquiry rule is implicated, ‘the court is generally required, upon challenge by a
beneficiary, to set aside a transfer of property, held in trust by a fiduciary, to the fiduciary
himself or an entity in which he or she has an interest.’”) (quoting In re Parisi, 111 A.D.3d at
943) (emphasis added).

The no-further-inquiry rule means exactly what its name says: there need be, and should be, no
further inquiry before a transaction must be ordered unwound. Here, the no-further-inquiry rule
applies, and the case law makes clear that Plaintiffs are entitled to a reconveyance and a
constructive trust, irrespective of the fairness of the Alexbay transaction. The Court should rule
that the fairness of the Metro Transaction is not at issue in determining the equitable relief to
which Plaintiffs are entitled, as the no-further-inquiry rule mandated by New York law demands.

The Formula Used to Value Eber-CT Is Unchanged from 2018 to 2020, But the Underlying
Data Has Been Updated to More Closely Estimate Current Value

In Liebman’s 2019 report, the last available financial information was as of May 31, 2018, so he
offered an opinion as of that date. Now, the latest information provided to Plaintiffs is from May
31, 2020, so his opinion has been updated.6 This is not a new opinion.

Defendants’ arguments are misplaced. First, Camarata is a case where the plaintiff made no
initial disclosure of an expert at all, not one where the expert sought to expand or update his

5
  Judge Parker granted reconsideration after having similarly raised the defense of beneficiary consent sua sponte,
even though Defendants had expressly waived that defense in their motion papers.
6
  Indeed, to avoid any such objections, Liebman retained the same EV/R multiple he used in 2019 even though he
identified several reasons why the multiple should probably be increased, including heightened valuations in the
market overall.
             Case 1:16-cv-09517-LAK Document 380 Filed 09/13/21 Page 5 of 6

September 13, 2021                                                                     BROOK & ASSOCIATES
Page 5

opinion. Second, supplementation of an expert’s opinion is permitted (so long as the original
opinion was timely disclosed per Rule 26(e)(2) at the time of pretrial disclosures) where it does
not offer new theories or opinions but just updates damages calculations to present values. See,
e.g., Junger v. Singh, 514 F.Supp.3d 579, 591 (W.D.N.Y. 2021).

Defendants Do Not Understand Accounting Terminology

In arguing that Liebman’s testimony crosses the line into ultimate issues of fact or legal
conclusions, Defendants demonstrate their ignorance of accounting terminology. It is far from
clear that concepts like “arm’s length transaction” are legal conclusions at all, but assuming
arguendo that they are, that does not mean that the Court cannot hear evidence applying those
concepts from the perspective of an accountant and business appraiser.

For example, Liebman’s opinion about a related party transaction as defined by Generally
Accepted Accounting Principles (GAAP) is not even arguably a legal opinion. That opinion was
offered based on the shocking revelation less than two weeks ago that the Ebers had concealed a
2012 employment agreement that resulted in Lester Eber’s estate (i.e., Wendy) receiving a
$675,000 golden (death) parachute. Liebman’s testimony merely confirmed that the language of
one of Plaintiffs’ interrogatories (based on GAAP) required that disclosure

Similarly, Liebman’s opinion that the Polebridge Bowman transaction between Lester Eber and
his lawyer, which Lester said was at least in part as a form of compensation (so he claims,
though we will show even that is unequivocally false), was not arm’s length. This conclusion
does not reach the ultimate issue in the case of whether the transaction should be declared a sham
and unwound.7 Rather, Liebman is stating that, based on his years of experience as both a
business appraiser and a forensic accountant, the transaction has too many features that deviate
from a market-based transaction to serve as a reliable data point for a fair market valuation
analysis. Regardless of whether he uses the label “not arm’s length,” the opinion will be the
same. And particularly since this is a bench trial, there is no risk of confusion to the factfinder.

As for the subsidiary opinion about the 2% interest rate charged on the Polebridge Bowman
transaction, that is helpful opinion testimony. Again, since this is a bench trial, it may be beating
a dead horse for him to say it, but it is worth Liebman explaining that that interest rate at which
Eber Metro loaned money out was so much lower than the interest rate Eber Metro was being
charged to borrow money at the time (from Lester)—by a factor of 6.25x (12.5% vs. 2%), that it
is a significant factor in his conclusion that the Polebridge Bowman transaction is not a reliable
indicator of fair market value.



7
    Cf. Federal Rule of Evidence 704, permitting expert testimony that goes to ultimate issues.
         Case 1:16-cv-09517-LAK Document 380 Filed 09/13/21 Page 6 of 6

September 13, 2021                                                      BROOK & ASSOCIATES
Page 6

Finally, Liebman’s opinions about what constitute liabilities of various companies in an
ownership chain is offered merely based on his business and accounting experience. He knows
very well (better than defense expert Frank Torchio, who is not an accountant) how companies
are supposed to account for liabilities, including the particularly tricky category of contingent
liabilities. His opinions are not legal conclusions, but rather conclusions about how a reasonable
investor would be likely to consider a parent corporation’s liabilities when valuing a subsidiary.

To be sure, Liebman is not an expert on ERISA law. And unlike Torchio, Plaintiffs did not feed
Liebman any self-serving “legal assumption” to blindly adopt in lieu of applying his own
expertise. Plaintiffs asked Liebman to do his job as he ordinarily would. Admitting Liebman’s
expert opinion will not in any way impair this Court from being free to hold—over Plaintiffs’
objection—that Defendants can take advantage of their loss to PBGC in the 2016 W.D.N.Y.
court ruling that retroactively imposed pension plan funding liabilities on Eber Metro to treat the
liability as if it had been a legal certainty in 2012—even though the reality was that, at the time
of the transfer, it was only a contingent liability, and one that Defendants spent somewhere in the
neighborhood of $1 million in legal fees fighting. Plaintiffs’ view is that Defendants’ argument is
sheer lunacy, since the W.D.N.Y. imposed liability by disregarding the very transactions
Defendants now seek to uphold, but admitting Liebman’s non-legal opinion would in no way
preclude this Court from adopting that defense argument.

We thank the Court for its attention to this matter.

                                                       Respectfully submitted,


                                                                            .
                                                       Brian C. Brook
cc:    All counsel of record
